        Case 1:19-cv-11044-PBS Document 58 Filed 04/22/21 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

___________________________________
                                         )
Michael Rae,                             )
                                         )
                       Plaintiff,        )
v.                                       )           Civil Action No.
                                         )           19-11044-PBS
                                         )
Commonwealth of Massachusetts            )
MBTA, et al,                             )
                                         )
                        Defendants.      )
                                         )
                                         )
___________________________________)

                                 JUDGMENT

Saris, D.J.

       In accordance with the Court's Memorandum and Order

dated, April 22, 2021 (Dkt. No. 57), allowing with           the

Motions for Summary Judgment, it is hereby ORDERED that

Judgment is entered in favor of the defendants.




4/22/2021                                             By the Court,
Date
                                                      /s/ Casey Baker
                                                      Deputy Clerk
